DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to preliminary amendment filed on 3/9/21.  Claims 15-31 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18, 21, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vijayvergiya (US 2017/0169041 hereinafter Vijay) in view of Rivere (US 2013/0090090), and further in view of Huang et al. (US 2017/0373526).
(user’s location and whether the user is moving or stationary) [paragraph 23] determined by a terminal (mobile device) [paragraph 15], to an access network of a wireless communication system (communication network(s)) [Figure 1, item 102] by the terminal, wherein the terminal comprises a processing circuit (processor engine) connected to a motion sensor (GPS sensor) configured to provide measurements (coordinates) representative of a movement of the terminal (processor engine is connected to GPS sensor that provides coordinates representative of the movement of mobile device) [paragraphs 18, 23], comprising:
assessing, by the motion sensor, a predetermined movement detection criterion (accuracy of GPS coordinates) (mobile device checks accuracy of the GPS coordinates) [paragraphs 23-25];
time stamping, by the processing circuit, a movement of the terminal detected by storing a detection time (start timestamp/end timestamp) of the movement of the terminal in response to a determination that the predetermined movement detection criterion has been satisfied (mobile device checks accuracy of the GPS coordinates and generates a start timestamp or an end timestamp) [paragraphs 23-25];
determining, by the processing circuit, as a function of detection times, respective start times (start timestamp) and end times (end timestamp) of mobility phases of the terminal (mobile device determines start and end timestamps that represent times when the mobile device is either stationary or is moving) [paragraphs 23-25];
forming a notification message comprising information (user’s data generated by annotation engine of mobile device which includes location group objects) determined by the terminal; and
transmitting the notification message to the access network (user’s data from annotation engine is used by summary engine of central system to generate and store summaries which suggests that the user’s data is transmitted or sent to the central system) [paragraphs 21, 24-26, 28].
(duration of movement or idle segment) is determined as a function of respective start times (beginning time) and end times (ending time) of mobility phases (movement or idle segments) of a terminal (GPS enabled machine) [duration of movement or idle segments is determined from beginning and end times of movement or idle states of the GPS enabled machine) [paragraphs 40, 143, 169; Figure 7A, idle/move; Figure 10, item 420, Status, Time-Duration].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vijay to allow the information to be determined by the terminal as a function of the respective start times and end times of mobility phases of the terminal, as taught by Rivere, in order to enhance the system by allowing the terminal to analyze the measurements and produce idle and movement segments which more accurately depicts the path or location of the terminal.
The combination of Vijay and Rivere does not explicitly teach that the motion sensor assesses the predetermined movement criterion “without intervention by the processing circuit”.  In an analogous prior art reference, Huang teaches a terminal (tracking device) comprises a processing circuit (microcontroller unit (MCU)) connected to a motion sensor (motion detector) [paragraphs 67, 69] that assesses a predetermined movement criterion (if the tracking device has been moved) without intervention by the processing circuit (motion detector detects movement of the tracking device and generates an interrupt to wake up the MCU which suggests that the motion detector detects movement “without intervention by the processing circuit”, or MCU) [paragraphs 87, 89].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Vijay and Rivere to allow the motion sensor to assess the predetermined 
Regarding claim 16, Vijay teaches the method according to claim 15, wherein the determination of the respective start times and end times of the mobility phases comprises identifying detection times that belong to a same mobility phase and detection times that belong to different mobility phases (start and end timestamps may belong to multiple periods of movement or periods of being stationary) [paragraphs 18, 24-25, Figure 4].
Regarding claim 17, Vijay teaches the method according to claim 15, wherein the motion sensor by default is in a standby mode and is configured to wake up (activated) to provide the measurements of the movement of the terminal and to assess the predetermined movement detection criterion as a function of the measurements (tracker engine activates sensors as needed to receive and process data to determine user’s location as well as movement status) [paragraph 23], but does not explicitly teach that the motion sensor is configured to wake up recurrently to provide the measurements.  Rivere further teaches that a motion sensor (GPS device) of a terminal (GPS enabled device) is configured to wake up recurrently (every 6 seconds) to provide measurements (GPS location and time stamp data) [paragraph 122].  Therefore it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Vijay and Rivere to allow the motion sensor to be configured to wake up recurrently to provide the measurements, as further taught by Rivere, in order to periodically collect the measurements which would allow for more or less accurate location data depending on the requirements of the system.
Regarding claim 18, Vijay teaches the method according to claim 15, wherein the information determined corresponds to the respective start times and end times of the mobility phases of the terminal (start and end timestamps belong to periods of movement or periods of being stationary) [paragraphs 18, 24-25, Figure 4].
(step counter and/or altimeter) of the terminal in response to a detection of at least one of an end time and a start of a mobility phase, the other sensor being different from the motion sensor, the information determined being representative of the measurement performed by the other sensor of the terminal (step counter or altimeter may be used in conjunction with GPS sensor to determine location information) [paragraphs 18, 23].
	Claims 26-28 recite similar subject matter as claim 15 and are therefore rejected on the same basis.
	Regarding claim 29, Huang teaches the method according to claim 15, wherein the processing circuit is woken up from a standby mode by an interruption generated by the motion sensor when the movement detection criterion is satisfied (MCU is “woken up” by interrupt sent by motion detector when movement is detected) [paragraphs 87, 89].
	Regarding claim 30, Huang teaches the method according to claim 15, wherein the motion sensor is an accelerometer (motion detector may also be accelerometer) [paragraph 85].
	Regarding claim 31, Vijay teaches the method according to claim 21, wherein the other sensor is a position detector (step counter and/or altimeter may be used to detect position) [paragraphs 18, 23].

Allowable Subject Matter
Claims 19-20 and 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 15-18, 21, and 26-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAM T HUYNH/Primary Examiner, Art Unit 2647